Title: To Thomas Jefferson from Thomas Lehré, 2 December 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     In the Hs. of RepresentativesDecember 2d: 1808
                  
                  I embrace this opportunity that offers on a minute, to enclose you a Copy of our Governors Messages, delivered to both Houses the 29t Ulto— and to inform you that the Caucus held in the Chamber of the Hs. of Representatives, this morning have agreed to support the Election of the following Persons as Elector of President & Vice President
                  
                     
                        
                           To Wit—
                           Colo.
                           Wm: Ronseau—
                        
                        
                           
                           
                           Jno: Wilson
                           
                        
                        
                           
                           
                           Jno: M. Morris
                        
                        
                           
                           
                           Wm: Shather
                        
                        
                           
                           Colo.
                           Wm: Zimmerman
                        
                        
                           
                           
                           Joseph Bollinger
                        
                        
                           
                           
                           Paul Hamilton—
                        
                        
                           
                           
                           Joseph Gist
                           
                        
                        
                           
                           
                           Langdon Chevas
                        
                        
                           
                           Colo.
                           Saml: Mayer—
                        
                     
                  
                  
                  Before we elect the above Electors on Tuesday next, they are to pledge themselves (of which I have no doubt) that they will Vote for James Maddison as President, & Gov. Clinton as Vice-President of the United States.—
                  The little Federal band, made no struggle at all, they offered no Candidate—
                  The only contest among us was, which among the friends to you and your Administration should be Elected as Electors—As we all have the same Object in view, and in Order to promote unanamity, among our friends, several of us, declined, being nomenated as Elector, in favor of some of our young friends who seem desereous to enjoy the honor of being an Elector, in consequence of which we carried every thing down like a torrent.
                  With the highest consideration I am Your Obedt: Humble Servant
                  
                     Tho Lehré
                     
                  
               